Title: From John Adams to Horatio Gates Spafford, 2 March 1825
From: Adams, John
To: Spafford, Horatio Gates



Friend Spafford
Quincy 2d. March 1825.

I have transmitted your letter to Mr Adams but in total despair of success. The heads of Department are jealous of the interference of the President in the appointment of their clerks. I never could get in one clerk into any office during the whole of my administration. You must apply to the heads of Departments if you have any hopes of success. The Representatives from N. York will probably recommend you. I wish it was in my power to serve you but it is not and never will be.
I am your sincere friend
John Adams